EXAMINER'S COMMENTS

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Specific limitation of, “on a side of the tank wall, the ring body has outward facing retaining ribs, the free ends of which, prior to the engaging of the installation body in the ring body, lie on a circle having a smaller diameter d than the diameter D of a circle which defines a free inner diameter of the undercut section” in combination as claimed in claim 17 and “wherein the ring body has a cylindrical wall section with openings, in which engaging protrusions on an outer wall section of the installation body can be engaged, and wherein the outer wall section of the installation body having the engaging protrusions is configured so as to be substantially cylindrical with a diameter which is at most the diameter D of the free inner diameter of the undercut section minus the thickness of the wall section of the ring body having the openings” in combination as claimed in claim 18 are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example,  Rosseel (US 6,499,500) discloses a plastic fuel tank 1, with a pot-like installation body 30 arranged on the inside of the tank 1, wherein a ring body 10 is arranged on an end portion of the installation body 30, wherein the ring body 10 is engaged in an undercut section (undercut formed 2) formed with a separate molded part which is placed in the tank wall 1 (figure 7), and the installation body 30 is selectively engaged in a space formed in an interior of the ring body 10 in a frictionally engaged manner (see figures 1-5 and 7 or 8). However, fails to teach or suggest the specific limitations in combination as claimed in claim 17 and 18, as discussed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/Primary Examiner, Art Unit 3735